DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on May 24, 2021 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reynes (US 2016/0219904 A1; Aug. 4, 2016).
Regarding claim 1, Reynes discloses a method for the production of a meat analogue, the method comprising introducing a meat emulsion comprising protein ([0053] and [0106]) into a first heating unit ([0069]-[0070]) and heating the meat emulsion to a temperature such that the temperature does not increase to the point that protein denaturation begins to occur at an undesirable rate ([0071]). Reynes additionally teaches that the meat emulsion can be heated to a temperature of at least about 70 C [0069]). 
Therefore, as Reynes teaches that the heating occurs at a temperature of at least about 70 C, but is not so high that denaturation occurs at an undesirable rate, Reynes teaches that the heating temperature is above a denaturation temperature of the protein. With respect to the temperature being below a melting point of the protein, Reynes fails to specifically teach an upper temperature limit such that it is below the melting point of the protein, but teaches that the heating temperature should be a temperature that does not cause rapid denaturation, and therefore it would have been obvious to one of ordinary skill in the art to vary the temperature in the first heating unit based upon what is taught by Reynes. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Reynes further teaches transferring the first heat treated product to a second heating unit and heating the first heat treated product to a second temperature above the boiling point of water, such as about 120 C to 165 C ([0072]-[0074]), while the instant claims recite a temperature above the melting point of the protein. However, the instant specification discloses that a suitable temperature above the melting point of the protein is from 140 C to 170 C. As Reynes discloses a second heating unit temperature of about 120 to 165C, which overlaps the temperature of the instant invention (e.g. 140 to 170C), and further teaches that the second heating unit temperature allows for rapid coagulation of protein in the emulsion to set and firm the emulsion product, the second heating unit temperature of Reynes is considered to be above the melting point of the protein.
After heating, Reynes teaches that the product is cooled through a cooling unit to a temperature of 60 to 93C ([0087]) upon exiting the cooling unit, which is below a water boiling temperature (e.g. 100C), and further cut to divide the cooled product into pieces ([0087]). 
Regarding claim 4, as stated above, Reynes teaches that the heating occurs at a temperature of at least about 70 C, but is not so high that denaturation occurs at an undesirable rate ([0069]-[0071]). Reynes teaches that the heating temperature is above a denaturation temperature of the protein. 
prima facie case of obviousness exists. (MPEP 2144.05 I)
Further, it would have been obvious to one of ordinary skill in the art to vary the temperature in the first heating unit based upon what is taught by Reynes. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, it is well within the ordinary skill in the art to vary the temperature of first heating unit in Reynes through routine experimentation to arrive at a temperature that is at least 70 C and does not cause rapid denaturation of the protein in the meat emulsion. 
Regarding claim 5, Reynes further teaches transferring the first heat treated product to a second heating unit and heating the first heat treated product to a second temperature above the boiling point of water, such as about 120 C to 165 C ([0072]-[0074]), which overlaps the claimed range of about 140 C to about 170 C. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)

Regarding claims 6 and 11, Reynes discloses that the residence time in the second heating unit is between a few seconds to about 3 minutes ([0079]), but fails to specifically teach the ratio of residence time of the meat emulsion in the first heating unit to a residence time of the first heat treated product in the second heating unit. 
Reynes, however, teaches that the first heating unit allows for sufficient mixing and emulsion and the residence time in the second heating unit is dependent on a number of factors, such as the temperature to which the emulsion is heated and the amount and type of protein in the emulsion. Reynes goes on to disclose that the residence time can be controlled by adjusting the flow rate of the meat emulsion to the second heating unit and/or by adjusting the length of the second heating unit (e.g. heat exchanger) ([0079]). 
It would have been obvious to one of ordinary skill in the art to vary the time of heating in the first or second heating unit to arrive at a desired ratio of residence time. Reynes teaches that the residence time for the second heating unit can be a few seconds, while the residence time for the first heating unit is long enough for mixing and emulsion. Therefore, it would have been obvious for the residence time in the first heating unit to be longer than the second heating unit, which follows the same pattern as claimed. Reynes further provides ways to vary the residence time as described above. 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the residence time of each heating unit to result in a desired ratio, which is well understood, routine and conventional in the art, and further taught by Reynes. 

Regarding claim 7, Reynes discloses that the pressure in the second heating unit is from 40 psi to about 500 psi ([0074]), which overlaps the claimed range of about 800 kPa, or about 116 psi, to about 2,000 kPa, or about 290 psi. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 8, Reynes discloses that the protein comprises animal protein ([0053] and Example 1 [0106]). 


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Reynes (US 2016/0219904 A1; Aug. 4, 2016) as applied to claim 1 above, and further in view of Ray (US 2015/0320085 A1; Nov. 12, 2015).
Regarding claims 2-3, Reyes discloses that the first heating unit is a heated mixer and the second heating unit can be a heat exchanger ([0008], [0070]), but fails to teach that one or both of the heating units are scraped surface heat exchangers.
Ray discloses a method of making a meat analogue, wherein the meat emulsion is heated through two heating units, both of which are scraped heat exchangers ([0037] and [0048]-[0049]). 



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STEPHANIE A COX/Examiner, Art Unit 1791